Case 2:20-cv-00454-JPH-MJD Document 4 Filed 09/14/20 Page 1 of 3 PageID #: 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

TRACEY LAMOUAR SALTER, II,                            )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:20-cv-00454-JPH-MJD
                                                      )
GTL GLOBAL TEL LINK,                                  )
                                                      )
                              Defendant.              )

               ORDER DIRECTING PAYMENT OF FILING FEE,
     DISMISSING COMPLAINT, AND PROVIDING OPPORTUNITY TO AMEND

                                                I.
                                           FILING FEE

       The plaintiff shall have through October 6, 2020, in which to either pay the $400.00 filing

fee for this action or demonstrate that he lacks the financial ability to do so. If he seeks leave to

proceed in forma pauperis, his request must be accompanied by a copy of the transactions

associated with his institution trust account for the 6-month period preceding the filing of this

action on September 2, 2020.

                                             II.
                                     SCREENING STANDARD

       Mr. Salter is a prisoner currently incarcerated at Wabash Valley Correctional Facility.

Because he is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants. Pursuant to

28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to

state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. In determining whether the complaint states a claim, the Court applies the same standard as




                                                 1
Case 2:20-cv-00454-JPH-MJD Document 4 Filed 09/14/20 Page 2 of 3 PageID #: 6




when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                               III.
                                           DISCUSSION

       The complaint names GTL Global Tel Link ("GTL") as the sole defendant. Mr. Salter is

suing GTL "for whatever they have done that's not right, or for what they do that's not right." Based

on the screening standard set forth above, all claims against GTL are dismissed for failure to

state a claim upon which relief may be granted.

       The plaintiff shall have through October 6, 2020, to file an amended complaint that

resolves the deficiencies discussed above. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014,

1022 (7th Cir. 2013) ("Without at least an opportunity to amend or to respond to an order to show

cause, an IFP applicant's case could be tossed out of court without giving the applicant any timely

notice or opportunity to be heard to clarify, contest, or simply request leave to amend."). The clerk

is directed to include a complaint form and a form motion for leave to proceed in forma pauperis

with the plaintiff's copy of this Order. The clerk is also directed to restrict access to the complaint

to case participants, as it includes the Mr. Salter's social security number.




                                                  2
Case 2:20-cv-00454-JPH-MJD Document 4 Filed 09/14/20 Page 3 of 3 PageID #: 7




       If Mr. Salter chooses to file an amended complaint, he must use the form provided by the

Court, and he must include the appropriate case number, 2:20-cv-00454-JPH-MJD. The amended

complaint will completely replace the original complaint, so it must include all defendants, claims,

and factual allegations that Mr. Salter wishes to pursue in this action. He shall not include his

social security number in the amended complaint.

       If the plaintiff fails to comply with these orders in the time provided, the Court will dismiss

this action without further warning or opportunity to show cause and enter final judgment.

SO ORDERED.

Date: 9/14/2020




Distribution:

TRACEY LAMOUAR SALTER, II
208025
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                 3
